Citation Nr: 1211114	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  08-22 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	T. Rhett Smith, Attorney at Law


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel







INTRODUCTION

The Veteran had active service from June 1976 to November 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.  At that time, the RO reopened the Veteran's previously denied claim and denied it on the merits 

In March 2010, the Board revisited the matter and determined that new material evidence had been presented to reopen the matter and remanded the issue of entitlement to service connection for a low back disorder for additional development.  It is now returned to the Board.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.



FINDING OF FACT

A chronic a low back disorder was not shown in service and the evidence of record is not in equipoise as to whether the Veteran experiences a current disorder of the low back attributable to service.


CONCLUSION OF LAW

The criteria for service connection for a low back disorder have not been met. 38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.102, 3.310 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In claims to reopen, VA must both notify a claimant of the evidence and information necessary to reopen the claim, as well as the evidence and information required to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy the above requirement, the Secretary must consider the bases for the denial in the prior decision and provide the claimant with a notice letter describing what evidence would be necessary to substantiate those elements required to establish service connection that were previously found insufficient.  

Here, the Veteran was sent a letter in May 2007 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The board notes that the Veteran requested the opportunity to provide testimony before a member of the Board in June 2009; however, by means of his representative, he withdrew his request for a hearing in writing in August 2009.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  As noted, a review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  



Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  Service connection may be also granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the current disability and the in-service disease or injury. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310 (2011).  That regulation permits service connection not only for disability caused by service-connected disability, but also for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2011).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value. 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a). See Baldwin v. West, 13 Vet. App. 1 (1999). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See also Davidson, 581 F.3d at 1313 (noting that a layperson may comment on lay-observable symptoms).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

In this case, the Veteran alleges entitlement to service connection for a low back disorder.  He asserts that he has experienced his low back pain since his period of service, and that the proper examinations were not conducted in service to diagnose his current degenerative disc disease.  Specifically, he argues that he should have been afforded a magnetic resonance imaging (MRI) study.  

A review of the service treatment records demonstrates reports of persistent right flank pain and low back pain.  It was noted that the Veteran had congenital left renal agenesis.  X-rays of the spine, however, taken in August 1980 did not reveal any significant abnormalities.  Clinical evaluation of the Veteran's spine upon discharge, in September 1980, was within normal limits.

In support of his claim, the Veteran submitted a statement a private treatment record indicating that he began seeking treatment in July 1986 for low back pain that he reported dated back to his period of service.  The impression was that he was experiencing early stages of some discogenic involvement.

Private treatment records dated in March 2007 note that the Veteran reported back pain dating back to 1978, which he related to being a mortar man during service.  The diagnosis was mechanical back pain.  In April 2007, a MRI of the lumbar spine demonstrated a right paracentral disc protrusion at L5-S1 with degenerative and bulging disc at L4-5.

The Veteran underwent a VA examination in October 2007 by a physician's assistant.  At that time, the examiner reviewed the Veteran's claims file and commented upon his in-service complaints of right flank and low back pain, conducted a physical examination, and diagnosed the Veteran with low back degenerative joint disease without objective evidence of radiculopathy.  The examiner opined that the Veteran's low back degenerative joint disease was not related to his period of active service.  The examiner, however, did not offer a rationale for the opinion. 

Similarly, the Veteran's attorney, in February 2008, provided a form letter to one of the Veteran's private treatment providers.  The form letter asked the provider two questions and requested that the provider answer in the affirmative or in the negative.  The provider answered in the affirmative as to both questions asked of him.  Thus, the provider reported that he had reviewed the Veteran's service treatment records and opined that the Veteran's current lumbar spine impairment was as likely as not linked to the low back pain complained of and treated while in the United States Marine Corps.  The provider did not offer a rationale for his opinion.

Because neither VA examiner nor the private medical care provider included a rationale for each opinion regarding the Veteran's current low back disorder, and the etiology of the same remained unclear, the Board remanded the matter for additional evidentiary development in March 2010.

In May 2010, the Veteran was afforded an additional VA examination.  The examiner reviewed the Veteran's claims file and commented upon his in-service complaints of right flank and low back pain, conducted a physical examination, and diagnosed the Veteran with lumbosacral spine degenerative disc disease with fusion L5-S1.  The examiner opined that the Veteran's current degenerative disc disease with lumbar fusion was less likely as not caused by, related to, or worsened beyond the natural progression by the musculoskeletal pain the Veteran experienced intermittently while in service.  The examiner' rationale was although the Veteran was noted to have a musculoskeletal disorder intermittently during service, evaluation upon separation was within normal limits.  Additionally, the first post-service indication of low back pain was approximately 12 years after the Veteran's discharge from service.  The examiner also noted that the Veteran had multiple active employments since his discharge from service, such as digging holes at a construction site and working as a mechanic. 

The Veteran was afforded an additional examination in September 2011, in compliance with the March 2010 remand instructions requesting and examination by an orthopedist.  The examiner reviewed the Veteran's claims file and commented upon his in-service complaints of right flank and low back pain, conducted a physical examination, and diagnosed the Veteran with lumbar disc disease status post lumbar fusion L5-S1.  The examiner opined that it was less likely as not that the Veteran's low back disorder was incurred in service or as a result of any incident or accident in service.  He specifically considered the Veteran's complaints of right flank pain and low back pain during service.  The examiner noted that no specific diagnosis was ever rendered during the Veteran's period of service.  Additionally, no significant abnormalities were ever noted.  The right flank pain was said to be atypical of low lumbosacral back pain as well as degenerative disc disease.  Current medical science was said to support genetics as being the major contributor in the development of degenerative disc disease.  The time response between the complaints on active duty and known onset of degenerative disc disease in the Veteran was too long, and there was no verifiable longitudinal medical record of continuous symptoms.  The examiner concluded that the likelihood of the Veteran acquiring his current lumbar condition as a result of normal aging and biologic inheritances was much greater than any events or conditions demonstrated while serving in service.

A current disability is demonstrated in that the medical evidence shows the Veteran has a low back disorder.  The remaining question is whether the current disability is related to the complaints of right flank pain and low back pain during service. 

There are four conflicting  medical opinions of record.  As noted, it is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

When reviewing such medical opinions, the Board may appropriately favor one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment. Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In this case, the October 2007 VA examiner opined that Veteran's low back degenerative joint disease was not related to his period of active service; however, he did not provide a rationale for his conclusion.  In contrast, the Veteran's private treatment provider opined that the Veteran's current lumbar spine impairment is as likely as not linked to the low back pain complained of and treated during; however, he also did not provide a rationale for his opinion.  Both the May 2010 and September 2011 VA examiners opined that the Veteran's current low back disorder was not related in any way to service and provided adequate reasons and bases for their opinions.  Notably, the September 2011 VA examination was conducted by an orthopedist.  Accordingly, the 2011 VA examination reports are the most probative pieces of evidence in the file because they are collectively factually accurate, fully articulate and provide sound reasoning for the conclusions.

In addition to the medical evidence, the Board has also considered the Veteran's and his representative's assertions; however, none of this evidence provides a basis for allowance of service connection for a dental low back disorder. 

Further, regarding any direct assertions by the Veteran and/or his representative concerning a relationship between the Veteran's low back disorder and service, the Board notes that the matter of the etiology of the Veteran's low back disorder is within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran and his representative are not shown to be other than laypersons without the appropriate training and expertise, neither is competent to render a probative (i.e., persuasive) opinion the medical matter upon which these claims turn.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998).  See also Routen v. Brown, 10 Vet. App. 183, 186  (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions of medical nexus have no probative value.  Moreover, to the extent that the holding in Jandreau can be interpreted to enable a lay person to speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg, the question of causation here involves a more complex relationship that the Veteran is not competent to address. 

Alternately, service connection may be granted upon a finding of continuity of symptomatology, not necessarily continuity of treatment, between a current disorder and service.  38 C.F.R. § 3.303(b); see also Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  As stated above, the Veteran contends that his low back disorder began in service and he has experienced it ever since that time.  He is competent to provide testimony provide or statements relating to symptoms such as pain.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The issue then becomes whether the Veteran's lay evidence is found to be credible. 

The Board recognizes that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, in this case the records suggest a lack of continuity of low back symptoms.  For example, separation examination in September 1980 showed a normal spine and there was no indication of a low back disorder.  The first post-service complaints of low back pain were in 1986, approximately six years after his discharge from service.  For these reasons, the lay evidence of continuity of symptomatology is outweighed by the other competent evidence of record, and service connection is not warranted on this basis.

For all the foregoing reasons, the claim of entitlement to service connection for a low back disorder must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for a low back disorder is denied.




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


